DETAILED ACTION
Claims 1-7, 9-15, 17-21 and 23-25 are pending.
Claims 1, 11, 19 and 21 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pp. 9-11, filed 15 January 2021, with respect to the outstanding claim rejections and objections have been fully considered and are persuasive.  All outstanding rejections and objections have been withdrawn.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US 2019/0122722 A1 & WO 2017/175392 A1) teach,
A semiconductor device (Fig. 1) comprising:
an interruption signal generation circuit (address comparison circuit No. 22, see ¶ [0045]) configured to generate an interruption signal (stops latch operation, see ¶ [0045]) if an address (External Input Address) having the same logic level combination (same as) as the target address (address that is latched in Address Latch Circuit Nos 20a/b) is inputted while a period signal is enabled (DRAM1), and
a target address generation circuit (No. 20a) configured to generate the target address (output of ) from the address based on a refresh pulse and the interruption signal.
Yamada et al. fail to teach the target address generation circuit (No. 20a) configured to generate the target address based on a refresh pulse and the interruption signal.

Kang et al. (US 2017/0372767 A1) teach omitting the refresh address of the refresh when the address is identical to the weak cell address.  Instead the next address is output. See e.g. Figs. 3 and 7.
Allowable Subject Matter
Claims 1-7, 9-15, 17-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance for 1-7, 9-10 were given in the non-final rejection of 16 October 2020 pg. 5.  They are repeated here.
Regarding claims 1-7 and 9-10, the closest prior art or record Ito et al. teach,
A semiconductor device comprising:
a target address generation circuit (Fig. 2 A No. 45) configured to set an address (XADD) inputted in synchronization with an active signal (See Fig. 3, til, tl3, tl5, tl7 or tl9) as a target address based on an interruption signal (S2);
a period signal generation circuit (Fig. 2A No. 41) configured to generate a period signal (SI) based on a refresh pulse (SI only generated when ACT or PRE which is only activated in the absence of AREF); and
Ito et al. fail to teach or suggest,
an interruption signal generation circuit (Fig. 2A No. 42) configured to compare the address with the target address to generate the interruption signal while the period signal is enabled.
Regarding claims 11-18, the prior art of record fails to teach,

The reasons for allowance for 19-20 were given in the non-final rejection of 16 October 2020 pp. 6-7.  They are repeated here.
Regarding claim 19 and 20, the prior art of record fails to teach,
a control signal input circuit configured to generate an internal refresh signal for controlling a refresh operation of a memory cell selected by the target address from a refresh control signal based on the interruption signal.
Regarding claim 21 and 23-25, the prior art of record fails to teach,
a target address generation circuit configured to generate the target address from the address based on a refresh pulse and the interruption signal.
For all claims, see also the pertinent prior art section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.L.R./Examiner, Art Unit 2824                                                                                                                                                                                                        
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 DRAM is synchronous, All external inputs are entered in conjunction with a clock signal.